DETAILED ACTION
This office action is in response to the communication received on 08/05/2021 concerning application no. 15/797,161 filed on 10/30/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 08/05/2021, with respect to the specification objections have been fully considered and are persuasive.  The specification objections have been withdrawn. 
Applicant's arguments filed 08/05/2021 regarding the 35 USC 112 rejections have been fully considered but they are not persuasive. Applicant argues that the amendment presented 08/05/2021 requiring a “confidence value indicating an accuracy of the detecting…” is sufficient to overcome the 35 USC 112 rejections.  However, there remains a lack of disclosure as to how one is to arrive at a confidence value indicating an accuracy of the detecting of the two or more heart valves.  The specification does not contain any examples of what, objectively, a confidence value is or what it entails, how the confidence value is arrived at or the qualitative factors needed to achieve a “confidence value”.   
In addition, the term “confidence value” remains indefinite.  It is unclear if the confidence value is simply a verification of the presence of the two or more heart valves or is 
Applicant’s arguments regarding the “confidence value”, see page 7, filed 08/05/2021, with respect to the rejection(s) of claim(s) 1 – 14 under Voigt have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Voigt in view of Voss et al. (US 2008/0183232).
Applicant's arguments filed 08/05/2021 regarding the limitations directed the calculating of the cardiac flow value limited to avoid flow during a portion of a heart cycle have been fully considered but they are not persuasive. Applicant alleges that, as Voigt relies on location of the regurgitant orifice to determine flow characteristics, Voigt does not limit the flow to avoid a portion of the heart cycle.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., limiting the flow to avoid a portion of the heart cycle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim requires limiting the calculation of cardiac flow value to avoid flow during a portion of the heart cycle. Cardiac gating effectively samples at a common time based on detecting a cardiac feature, typically the R-wave or the sound of a valve closure.  This triggered sampling is seen to permit identifying periods of time in the cardiac cycle commonly known to have no flow in which to acquire data.  Berne & Levy Physiology, 6th ed. (2008), pgs. 322 – 324, is cited illustrating known cardiac cycle information.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires “determining, by the image 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “determining, by the image processor, a confidence value indicating an accuracy of the detecting of the two or more heart valves”.  It is unclear if the confidence value is simply a verification of the presence of the two or more heart valves or is some indication of the quality of the image containing the heart valves.  The phrase “confidence value” is recited in [0029, 0054] of the pre-grant publication.  It is noted that the discussion in [0054] is directed to a classifier in a machine-learning algorithm, which is a non-elected embodiment.  Additionally, the term “confidence score” is recited in [0068 – 0070] of the pre-grant publication.  In no portion of the specification is there any disclosure of an objective “confidence value.”  Given the limited disclosure regarding “confidence value,” the term “confidence” in the specification was also considered for any clarifying impact it may have on the claim.  The specification at [0069] states that “The confidence is for the most likely detection.”  It is further unclear how one is to determine “the most likely detection.”
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 103 as obvious over Voigt et al. (US 2015/0366532, herein Voigt) (cited in the IDS dated 10/30/2017) in view of Voss et al. (US 2008/0183232, herein Voss).
With regard to claim 1, Voigt discloses a method for detecting cardiac flow in echocardiography, the method comprising: detecting, by an image processor, 12 (Fig. 6; [0025]), two or more heart valves, mitral and aortic valves, over time from B-mode data of one 12, a confidence of the detecting of the two or more heart valves, PBT confidence or highlighting [0058, 0097]; placing, by the image processor, 12, a measurement area surface over time in a cardiac flow region based on the detected heart valves, iso-velocity surface area or sampling planes (Figs. 1 & 4; [0019 & 0023]); calculating, by the image processor, a cardiac flow value, transvalvular flow, from flow data of the volumetric ultrasound scans for the measurement area surface over time [0019], the calculating of the cardiac flow value limited to avoid flow during a portion of a heart cycle, cardiac or ECG gating is relied upon [0032]; and outputting an image of the cardiac flow value wherein the image indicates the confidence, highlighting, and/or the measurement area surface is placed based on the confidence and the detected heart valves over time [0125].
Voigt fails to disclose that the confidence is a value indicating an accuracy of the detecting. 
Voss teaches the use of a confidence level of the data to indicate valid or accurate data [0027].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the use of a confidence level of the data to indicate valid or accurate data.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Voigt to include the use of a confidence level of the data to indicate valid or accurate data as taught by Voss, since this aids in assessing physiologic parameters of a living subject; particularly, physiologic parameters associated with cardiac function.
If it could be argued that the highlighting is not explicitly equivalent to a confidence value, given that the highlighting is used in conjunction with the fitted model to indicate the fitted model, it is considered an obvious expedient to use highlighting at corresponding intensities to indicate a confidence value since highlighting provides a quick, efficient, indication that is readily visible and understandable, the results of such a modification being reasonably predictable.
Regarding claim 2, Voigt discloses wherein detecting the two or more valves comprises detecting a location, orientation, and scale of each of the two or more valves represented by the B-mode data [0038, 0046].
With regard claim 3, Voigt discloses wherein detecting comprises fitting morphological models of the two or more valves to the B-mode data (Abstract; [0020]).
	Regarding claim 5, Voigt discloses wherein placing comprises placing the measurement surface area in the cardiac flow region spaced from the two or more valves, sampling planes (Fig. 4; [0019]).
	With regard to claim 6, Voigt discloses wherein the two valves comprise a mitral valve and an aortic valve, and wherein placing comprises placing the measurement surface area, sampling plane, at a left ventricle outflow tract, adjacent the mitral annulus (Fig. 4; [0009, 0019, 0075 & 0087]).  
	Regarding claim 7, Voigt discloses wherein placing comprises placing the measurement surface area to avoid quantifying flow from other valves, the placing comprising determining intersection with valve models (Fig. 4; [0009]).  Sampling planes are placed relative to detected heart valves to determine transvalvular flow. 
claim 8, Voigt discloses wherein placing comprises placing based on the detecting of the two or more valves at one time and tracking the measurement area surface for other times [0007, 0009, 0020].  Voigt disclose tracking over time of the detected heart valves.
	Regarding claim 9, Voigt fails to explicitly disclose wherein calculating comprises calculating limited to avoid regurgitant flow.  Voigt does disclose that rendering both 3D B-Mode and color Doppler flow images together still may not show the regurgitant orifice since the color overlay often obscures the view onto the valve [0006].  
Given that regurgitation often obscures the view onto the valve, one of ordinary skill in the art at the time of the claimed invention would have found it obvious, when imaging the valve, to avoid periods of regurgitant flow.
With regard to claim 10, Voigt fails to explicitly disclose wherein calculating comprises calculating the cardiac flow value for in-flow, out-flow, and/or stroke volume.  Voigt does disclose that “Overall cardiac performance is indicated by integrating several biomarkers” including stroke volume, ejection fraction, PISA, EROA, VTI, and/or regurgitant volume [0022].
Given the usefulness of these metrics in evaluating cardiac performance, one of ordinary skill in the art at the time of the claimed invention would have found it obvious to calculate any or all of these biomarkers to determine cardiac flow characteristics.
Regarding claim 11, Voigt discloses wherein outputting comprises outputting the image of models of the detected two or more valves and a quantity for the cardiac flow value, 48 (Fig. 2; [0099, 0102]).
claim 12, Voigt in view of Voss discloses wherein outputting comprises outputting with the image including an indication of the confidence value, valve may be highlighted (Voigt: [0097]) (Voss: [0027]).
	Regarding claim 13, Voigt in view of Voss fails to explicitly disclose wherein placing comprises placing based on the confidence value.  Voigt does disclose that the model is used to indicate with the confidence value, via highlighting, when the model is fit to the anatomy (Voigt: [0097]) (Voss: [0027]).  Voigt also discloses that sampling is based on the orientation of the valve as indicated by the model and that sampling planes are defined relative to the orientation of the model [0075].  
One of ordinary skill in the art at the time of the claimed invention would have found it obvious to use the confidence value information in conjunction with sampling plane placement to ensure that the sampling planes are properly placed such that desired data, including cardiac flow characteristics, may be determined in an efficient, accurate manner.
With regard to claim 14, Voigt discloses refining the placement of the measurement area surface based on aliased flow, relative flow, maximum flow, and/or a smoothness of outflow and/or inflow as a function of time [0074, 0076 & 0077].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793